DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Arguments/Remarks and Claims, filed 14-March-2022 have been entered. No claims have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed 14-March-2022 have been fully considered but they are not persuasive. Applicant argues that claim 1 recites the “first character” as “an input target to the character recognition unit”, such that the input target includes characters recognized and not recognized by the character recognition unit, while the recognized character string in Kao et al. (Pub. No. US 2018/0150956 A1, hereinafter “Kao”) is limited to the character string that could be recognized by the image processor (Remarks p. 8). In response, examiner respectfully submits that claim 1 recites that the first character serves as an input target, and does not recite characters which are recognized and character which are not recognized by the character recognition unit. Applicant’s Specification provides that a character recognition unit “includes a unit that performs an optical character recognition (OCR) process to recognize a character or a character string from the image information, and then outputs the character information” (Specification p. 3); i.e. the entire character or character string is recognized. In Kao, as shown in step S204, the image processor performs a character string recognition on the character string of the Region of Interest to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model (Kao [0027]). 
Applicant argues that claim 1 recites that the “second character” is generated and outputted when the character recognition unit recognizes the first character, and that the “recognized partial character string” in Kao (which is interpreted as the claimed “second character”) is generated as the recognized character string when it does not exist in the character data base and cannot be recognized by the image processor (Remarks p. 9). In response, examiner respectfully submits that Kao teaches that the character string is partially recognized, i.e. there is recognition of characters (see Kao [0032], where the image processor recognizes a partial character string within a specific position of the Region of Interest using the second CNN model). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao. 
Regarding claim 1, Kao teaches:
a character recognition unit that recognizes a character included in image information and outputs character information (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. Examiner interprets that the image processor discloses the functionality of a character recognition unit.)
a searching unit that searches for a character string in the character information output from the image information, in accordance with search instruction information that instructs the character string including at least one character included in the image information to be searched for and association information that associates in advance a first character serving as an input target to the character recognition unit with a second character that is output when the character recognition unit recognizes the first character; and a correcting unit that corrects the character string hit in searching, based on the association information (Kao – after generating the recognized character string, as shown in step S206, the image processor determines whether the recognized character string (i.e. first character) exists in the character database. When a recognized character string exists in the database, it means that the recognition succeeds, and the recognized character string is output as a character string recognition result [0028-0029]. When the recognized string (i.e. first character) does not exist in the character database, as shown in step S302, the image processor recognizes (i.e. associates) a partial character string within a specific position of the ROI using the second CNN model, generates a recognized partial character string (i.e. second character), and after the recognized partial character string is generated, as shown in S304, the corresponding partial character string of the recognized character string generated by the first CNN model is replaced (i.e. corrected) with the recognized partial character string at the same position to obtain the new recognized character string of step S208 [0032].) 
Claims 19 and 20 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Kao teaches:
an extending unit that, if the first character is included in the character string, extends a range for the character string that the searching unit searches for in the character information by adding the second character corresponding to the first character in accordance with the association information (Kao – in Fig. 4, S402, the image processor calculates the number of character types at each character position in the character string. If the respective combination ratio is greater than the threshold value, the image processor increases the number of characters (i.e. extends a range) of the partial character string by an increment of 1, adds and records the next selected character position based on the ranking values of the remaining character position (S412) and re-performs the determinations from step S406 to step S410 [0034]. Examiner interprets that the image processor discloses the functionality of an extending unit.)  
Regarding claim 3, Kao teaches:
where if the association information is first association information, the correcting unit corrects the hit character string in accordance with second association information that associates a location of the first character in the character string with a combination of the first character and the added second character (Kao – if the respective combination ratio is not greater than the threshold value, the image processor then obtains the number of characters of the partial character string corresponding to the second CNN model (i.e. combination of the first character and the added second character) and the character positions corresponding to the partial character string [0034].)  
Regarding claim 4, Kao teaches:
a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition (Kao - in Fig. 4, S402, the image processor calculates the number of character types at each character position in the character string. If the respective combination ratio is greater than the threshold value (i.e. predetermined condition), the image processor increases the number of characters (i.e. extends a range) of the partial character string by an increment of 1, adds and records the next selected character position based on the ranking values of the remaining character position (S412) and re-performs the determinations from step S406 to step S410 [0034]. Examiner interprets that the image processor discloses the functionality of a segmentation unit.)
Regarding claim 5, Kao teaches:
a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition (Kao - in Fig. 4, S402, the image processor calculates the number of character types at each character position in the character string. If the respective combination ratio is greater than the threshold value (i.e. predetermined condition), the image processor increases the number of characters (i.e. extends a range) of the partial character string by an increment of 1, adds and records the next selected character position based on the ranking values of the remaining character position (S412) and re-performs the determinations from step S406 to step S410 [0034]. Examiner interprets that the image processor discloses the functionality of a segmentation unit.)  
Regarding claim 6, Kao teaches:
a segmentation unit that segments the range for the character string if the search instruction information satisfies a predetermined condition (Kao - in Fig. 4, S402, the image processor calculates the number of character types at each character position in the character string. If the respective combination ratio is greater than the threshold value (i.e. predetermined condition), the image processor increases the number of characters (i.e. extends a range) of the partial character string by an increment of 1, adds and records the next selected character position based on the ranking values of the remaining character position (S412) and re-performs the determinations from step S406 to step S410 [0034]. Examiner interprets that the image processor discloses the functionality of a segmentation unit.)  
Regarding claim 7, Kao teaches:
wherein the segmentation unit segments the range for the character string if the predetermined condition that the association information includes a plurality of the first characters corresponding to the second character is satisfied (Kao - in Fig. 4, S402, the image processor calculates the number of character types at each character position in the character string. If the respective combination ratio is greater than the threshold value (i.e. predetermined condition), the image processor increases the number of characters (i.e. extends a range) of the partial character string by an increment of 1, adds and records the next selected character position based on the ranking values of the remaining character position (S412) and re-performs the determinations from step S406 to step S410 [0034]. Examiner interprets that the image processor discloses the functionality of a segmentation unit.)
Regarding claim 8, Kao teaches:
wherein the segmentation unit segments the range for the character string if the predetermined condition that the association information includes a plurality of the first characters corresponding to the second character is satisfied (Kao - in Fig. 4, S402, the image processor calculates the number of character types at each character position in the character string. If the respective combination ratio is greater than the threshold value (i.e. predetermined condition), the image processor increases the number of characters (i.e. extends a range) of the partial character string by an increment of 1, adds and records the next selected character position based on the ranking values of the remaining character position (S412) and re-performs the determinations from step S406 to step S410 [0034]. Examiner interprets that the image processor discloses the functionality of a segmentation unit.)
Regarding claim 9, Kao teaches:
wherein the segmentation unit segments the range for the character string if the predetermined condition that the association information includes a plurality of the first characters corresponding to the second character is satisfied (Kao - in Fig. 4, S402, the image processor calculates the number of character types at each character position in the character string. If the respective combination ratio is greater than the threshold value (i.e. predetermined condition), the image processor increases the number of characters (i.e. extends a range) of the partial character string by an increment of 1, adds and records the next selected character position based on the ranking values of the remaining character position (S412) and re-performs the determinations from step S406 to step S410 [0034]. Examiner interprets that the image processor discloses the functionality of a segmentation unit.)
Regarding claim 10, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.) 
Regarding claim 11, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.)  
Regarding claim 12, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.)  
Regarding claim 13, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.)  
Regarding claim 14, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.) 
Regarding claim 15, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.)  
Regarding claim 16, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.)  
Regarding claim 17, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.)  
Regarding claim 18, Kao teaches:
a receiving unit that receives characters forming the search instruction information one by one (Kao – in Fig. 2, S202, the image processor detects an input image to acquire a region of interest (ROI) including a character string [0026]. Next, as shown in step S204, the image processor performs a character string recognition on the character string of the ROI to generate a recognized character string (i.e. character information) using the first Convolutional Neural Network (CNN) model [0027]. The character string to be recognized may be a character string that includes only a single character type, such as a character string containing at least one English letter [0017]. Examiner interprets that the image processor discloses the functionality of the receiving unit.)  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166